department of the treasury internal_revenue_service q washington d c sep set ep a-t erk kkkkrrerekerekeerererer tax_exempt_and_government_entities_division u l l krkekekkkereerkerererere kekererereekererereee kekkeeerekreererererer legend taxpayer a ira x krkerererererrekeeeereerer company f amount d account g mm erkkkekekkererekrererererer kkkkkeeekrekerrrererererer kkrerkeeeekerrereererererer bank b - ek kekkekkererereereekrere company m me erk rekkekekrerkererekkrerkker a ira y me rr khhkrkrekk eker rerererere dear kekekekkeerereeeereer this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request ‘ nee rik iir rr ee in date taxpayer a states that he leq rned from company f that he would have to seek another advisor to handle fhe investment of the individual_retirement_arrangement ira x he maintained with company f because it was no longer able to provide the professional investment services for his ira taxpayer a received a check in the amount of amount d from company f on or about january eee taxpayer a asserts that the check he received from company f was payable to the order of custodian rollover ira fbo taxpayer a’ into thigi account taxpayer a asserts that he discussed this maj er with a bank officer at bank b who informed him that the distribution from ira x needed to be rolled over to another ira documentation submitted with this request for a ruling indicates that taxpayer a opened a money market accpunt g with bank b and on january eee deposited amount d in october lf taxpayer a states that he fou m and requested that bank b transfer amount fs account documentation established with company m on october submitted by taxpayer a indicates that a depdsit described as a deposit rollover was made to ira y on october consisted of the distribution from ira x and c ittain amounts taxpayer a received from an account he maintained with tis employer taxpayer a has removed those amounts from ira y so that ir the amount of the distribution from ira x andj the initial deposit in ira y states that he was not aware that amount d had not been deposited taxpayer a in an ira at bank b and discovered this mista ke after he received a form r from company f that showed the distributiohi of amount d from ira x taxpayer a states that he then contacted bank b and learned that account g was a money market account and not an ira taxpayer a further states that it was his intent to complete a rollover and maintain amount d for his retirement taxpayer a stated that he did not use amount d while it was in account g and y as soon as he found a new that amount d was transferred to a new ira ira financial advisor company m taxpayer a has also submitted account statements for ira y that show that amount djremains in ira y based upon the foregoing facts and represent waive the day rollover requirement with re d from ira x ations you request that the service bect to the distribution of amount case may be in the manner sec_408 of the code provides that e kcept as otherwise provided in sec_408 any amount_paid or distributed put of an ira shall be included in gross_income by the payee or distributee as th provided under sec_72 of the code ‘ rrekkkekrkeerrerrerrrerer w w sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred ' feted hehe eriereriarreeree form 1099-r issued by company f taxpaye a asserts that prior to depositing this check he discussed the matter with bank b personnel who advised him that taxpayer a states that it was amount d needed to be rolled over to another ira id that the bank officer at band b his intention to roll over amount d to an ira a knew that amount d should have been deposited in an ira because the check issued by company f indicated that it was payable to a custodian rollover ira fbo taxpayer a taxpayer a submitted account statements verifying that amount d was deposited into account g at bank b shortly after he received the check documentation submitted by taxpayer a also shows that amount d was subsequently transferred in october opened with company m taxpayer a states that he was not aware the while that this account jas not an ira and discovered amount d was in account g subsequent to the date amount d was transferred this mistake in january i to iray for his retirement taxpayer a further states that he did not maintain amount d use amount d while it was in account g and statements for ira y indicating that amount d remains in ira y taxpayer a states that it was his intent to complete a rollover and has submitted current account to ira y anew ira taxpayer a the code the service hereby therefore pursuant to sec_408 of waives the 60-day rollover requirement with rdspect to the distribution of amount d from ira x documentation submitted in this case indicates that in october mz taxpayer a established ira y with co pany m and transferred amount d to that ira provided all other requirements o sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d d of the code rollover_contribution within the meaning of section will be considered a nounts that are required to be of the code this ruling does not authorize the rollover of a distributed to taxpayer a by sec_401 this ruling assumes that ira x and ira y satlsfy the qualification requirements of code sec_408 at all times relevant to thié transaction no opinion is expressed as to the tax treatmeht of the transactions described herein under the provisions of any other sectign of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or ited by others as precedent a copy of this ruling is being sent to your auth rized representative in accordance with a power_of_attorney on file ink his office hakkar eker ere ’ if you have any questions concerning this ruling please contact hri k aaai iia ita iii iir kiki ir ier eker arerr e t e_p ra t sincerely yours aalgned sotor a floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
